Citation Nr: 9901509	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.

Entitlement to an earlier effective date for the grant of 
service connection and award of compensation for PTSD.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1994 rating decision of 
the Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection and 
assigned a 10 percent rating for PTSD, effective from 
November 3, 1993.

The veteran has disagreed with the rating assigned and the 
effective date for the grant of service connection and award 
of compensation for PTSD.

In November 1996, the Board remanded the case for further 
development.

In a March 1998 statement, the veteran may have raised the 
issue of whether the disability pension benefits 
indebtedness, in the amount of $3,148.50, was properly 
created.  Also, in a June 1998 statement, the veteran may 
have expressed disagreement with the denial of the waiver of 
the disability pension benefits indebtedness, in the amount 
of $3,148.50.  These matters are referred to the RO for 
appropriate action.


REMAND

In August 1997, the veteran was scheduled for a VA 
psychiatric examination to be conducted in September 1997, in 
accordance with the November 1996 remand.  In an August 1997 
statement, the veteran indicated that he would not be able to 
report for the September 1997 VA examination because of 
cramps and rheumatic stress that prevented him from leaving 
his home.  The veteran failed to report for his VA 
examination.

In December 1997, the RO wrote to the veteran and asked him 
whether he was withdrawing his claims and, if not, whether he 
was willing to report for a VA examination.  In a statement 
received in January 1998, the veteran indicated that he was 
not withdrawing his claims, but he did not address the issue 
of whether he would report for a VA examination.

The Board has found that there is a need in this case for 
additional evidence in the form of a VA examination.  The 
veterans August 1997 statement is construed as claiming he 
would not be able to report for his examination due to 
illness.  On that basis it is accepted as showing good cause 
for not being able to report.  However, the Board, not the 
veteran, must determine whether the record is adequate, and 
in this case the Board has concluded that an examination is 
necessary.  If a claimant fails to report for an examination 
scheduled in conjunction with a claim for an increased rating 
without good cause being shown, the claim shall be denied.  
38 C.F.R. § 3.655 (1998)

In light of the above, the veteran should be afforded another 
opportunity to be examined by a VA psychiatrist.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all treatment he 
has received for PTSD since November 
1996, including the names and addresses 
of all physicians and facilities that 
have treated him.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain the medical records 
that are not already in the claims file.

2.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for PTSD 
and that, under 38 C.F.R. § 3.655 (1998), 
his claim for an increased rating for 
PTSD will be denied if he fails to report 
for another VA psychiatric examination 
without good cause.  Notification of the 
examination date should also be 
documented in the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of all mental 
disorders, including PTSD.  The veteran's 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  The examiner 
is requested to identify the frequency 
and severity of all positive findings, as 
well as to enumerate all negative 
symptomatology.  If there are found to be 
psychiatric disorder(s) other than PTSD 
(including any personality disorders or 
substance abuse), the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to PTSD:

1) Occupational and social 
impairment due to mild or 
transient symptoms which 
decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; 
symptoms controlled by 
continuous medication;

2) Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of 
inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to 
such symptoms as: depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep 
impairment, and mild memory 
loss;

3) Occupational and social 
impairment with reduced 
reliability and productivity 
due to such symptoms as: 
flattened affect; 
circumstantial, circumlocutory 
or stereotyped speech; panic 
attacks more than once a week; 
difficulty in understanding 
complex commands; impairment of 
short- and long-term memory; 
impaired judgment or abstract 
thinking; disturbances of 
motivation and mood; and 
difficulty in establishing and 
maintaining effective work and 
social relationships;

4) Occupational and social 
impairment with deficiencies in 
most areas, such as work, 
school, family relations, 
judgment, thinking, mood due to 
such symptoms as: suicidal 
ideation; obsessional rituals 
which interfere with routine 
activities; intermittently 
illogical, obscure, or 
irrelevant speech; near- 
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control such 
as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances 
(including work or a work-like 
setting); and the inability to 
establish and maintain 
effective relationships;

5) Total occupational and 
social impairment due to such 
symptoms as: gross impairment 
in thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to 
time or place; memory loss for 
names of close relatives, own 
occupation, or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (1 through 5 above) that most 
reflects the veteran's overall 
symptomatology and level of disability 
due solely to PTSD.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The rationale for all 
conclusions should be provided.

4.  The RO should then review the 
examination report.  If the examination 
report is not responsive to the Board's 
instructions, it should be returned to 
the examiner as inadequate.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), and with 
consideration of the mental disorders 
rating criteria in effect prior to and as 
of November 7, 1996.  Due consideration 
should also be given to 38 C.F.R. § 
3.321(b)(1) (1998), as relates to the 
claim for an increased rating for PTSD, 
if applicable.  If the development 
requested cannot be completed due to the 
veterans lack of cooperation, the 
provisions of 38 C.F.R. § 3.655 (1998) 
should be applied, as appropriate.  If 
the benefits sought on appeal remain 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case, containing all 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.

Consideration of the issue of an earlier effective date is 
deferred, pending return of the case to the Board.  The 
veteran need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
